UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 10/31/2011 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2011 Annual Report to Shareholders DWS Short-Term Municipal Bond Fund Contents 4 Portfolio Management Review 8 Performance Summary 11 Information About Your Fund's Expenses 13 Portfolio Summary 14 Investment Portfolio 27 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 36 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Tax Information 46 Investment Management Agreement Approval 50 Summary of Management Fee Evaluation by Independent Fee Consultant 54 Board Members and Officers 59 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. DWS Short-Term Municipal Bond Fund posted a total return for the 12 months ended October 31, 2011 of 1.42%. This compared to a return of 1.19% for its benchmark, the Barclays Capital 1-Year General Obligation Bond Index.1 Returns for the broad municipal bond market were positive for the period. The municipal bond market, as measured by the Barclays Capital Municipal Bond Index, returned 3.78% for the 12-month period.2 Municipals overall underperformed the broad taxable bond market, as measured by the Barclays Capital U.S Aggregate Bond Index, which returned 5.00% for the same period.3 As the period opened, budget struggles continued to affect the municipal market, with California, New York and Illinois providing many of the headlines. In addition, speculation that the November congressional election results could mean reduced federal aid for states and localities impacted municipal markets. In November, the U.S. Federal Reserve Board (the Fed) initiated a second round of bond purchases designed to keep market interest rates low. Nonetheless, the bond markets including municipals, traded down once the size and duration of the program were confirmed and in part on fears of future inflation. Adding to the pressure on municipal prices was an increased issuance of bonds in late 2010, as bond issuers anticipated higher future supply and interest rates with the expiration of the Build America Bonds program that was created under the American Recovery and Reinvestment Act. As 2011 progressed, the municipal market rebounded, helped in large part by a sharp drop in supply. In addition, given very low U.S. Treasury bond rates, demand from hedge fund and mutual fund buyers crossing over from the taxable market contributed at times to support for municipal prices.4 These factors helped to counteract outflows from tax-free mutual funds. Higher-quality municipals also benefited as market interest rate levels led by U.S. Treasuries dropped on broader concerns over global growth and European sovereign debt.5 Given moderate inflation and concerns over growth and employment, the Fed kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period near historical lows. While the ride was anything but smooth, for the full 12 months, changes in municipal yields were relatively modest. With short rates anchored by the Fed, the municipal yield curve remained quite steep during the period. (When the yield curve is steep, it means that longer-term bonds provide a greater yield advantage versus short-term bonds.) For the full 12 months, yields on two-year municipal issues fell by 2 basis points from 0.46% to 0.44%, while bonds with 30-year maturities experienced a yield decline of 11 basis points, from 3.86% to 3.75%, resulting in a modest flattening of 9 basis points. (100 basis points equals one percentage point. See the graph on the following page for municipal bond yield changes from the beginning to the end of the period.) For the 12 months, most municipal market credit spreads — the incremental yield offered by lower-quality issues versus AAA-rated issues — widened, reflecting broader credit market concerns.6 Municipal Bond Yield Curve (as of 10/31/10 and 10/31/11) Source: Thompson Reuters Chart is for illustrative purposes only and does not represent any DWS fund. Past performance is no guarantee of future results. Positive Contributors to Performance Given a steep yield curve, the fund maintained short-term holdings with positions in bonds with maturities in the 8-to-10-year range (barbelled positioning). This allowed the fund to maintain an overall effective maturity of under three years while benefiting from higher yields available on longer-term issues. The fund's exposure to hospital and other health-care-related bonds rated in the A or AA range helped returns, as investors were attracted to the sector's yield profile relative to other similarly rated issues. In addition, some of these issues were in the 10-year maturity range and benefited more from declining rates than shorter-term issues. Holdings of single-family housing-related bonds aided performance over the fiscal period. These bonds, while high quality, normally trade at a generous yield spread vs. other AAA-rated issues, as their income stream is impacted by the level of prepayments on underlying mortgages. Spreads narrowed and prices rose for the sector over the period as investors sought higher-yielding alternatives in a low interest rate environment. Negative Contributors to Performance The fund's holdings of issues with maturities under two years constrained returns as prices in this segment benefited less from falling interest rates. In addition, yields on shorter-term issues were very low during the period. Outlook and Positioning Tax-free yields ended the period at attractive levels vs. U.S. Treasuries. At period-end, the 2.39% yield on 10-year municipals was 113% of the 2.12% comparable-maturity Treasury yield, before taking into account the tax advantage of municipals. The municipal yield curve remains historically steep and there is significant income to be gained by going out on the curve. In addition, the interest rate on municipal cash equivalents, as reflected in the average 7-day variable rate demand note yield, remains near historic lows, ending October at 0.14%. We are continuing to evaluate opportunities among bonds in the 8-to-10-year maturity range, focusing on higher coupons that should provide favorable risk/reward characteristics in the event that interest rates rise. We continue to be encouraged that many states and localities have begun to directly address the difficult trade-offs that will be required to bring budgets into balance. From a credit perspective, we continue to closely scrutinize existing holdings for any concerns and make changes as our analysis indicates. For new purchases, we are favoring essential service revenue bonds and taking a very cautious approach with respect to general obligation bonds issued by localities, given uncertain levels of state support going forward. We continue to see attractive valuation opportunities among sectors in the A credit range. Investment Advisor Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Short-Term Municipal Bond Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the U.S. for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Ashton P. Goodfield, CFA Co-Lead Portfolio Managers Shelly L. Deitert Portfolio Manager The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1 The Barclays Capital 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. 2 The Barclays Capital Municipal Bond Index tracks the performance of investment-grade, fixed-rate municipal bonds with maturities greater than two years. 3 The Barclays Capital U.S. Aggregate Bond Index tracks the performance of the broad U.S. investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 4 Hedge funds use an offsetting investment to reduce the risk of adverse price movements in an asset or security. 5 "Sovereign debt" refers to bonds issued in a foreign currency. 6Credit quality represents the lower rating of either Moody's Investors Service, Inc. or Standard & Poor's Corporation and is their opinion as to the quality of the securities they rate. Credit quality does not remove market risk and is subject to change. Performance Summary October 31, 2011 Average Annual Total Returns as of 10/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.42% 3.70% 2.45% 2.65% Class B 0.66% 2.91% 1.68% 1.88% Class C 0.66% 2.95% 1.69% 1.88% Adjusted for the Maximum Sales Charge Class A (max 2.00% load) -0.61% 3.00% 2.04% 2.45% Class B (max 4.00% CDSC) -2.33% 2.28% 1.49% 1.88% Class C (max 1.00% CDSC) 0.66% 2.95% 1.69% 1.88% No Sales Charges Class S 1.57% 3.88% 2.66% 2.81% Institutional Class 1.67% 3.94% 2.71% 2.92% Barclays Capital 1-Year G.O. Bond Index+ 1.19% 2.43% 3.08% 2.68% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2011 are 0.86%, 1.68%, 1.65%, 0.78% and 0.60% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Returns shown for Class A, B and C for the period prior to their inception on February 28, 2003 and for Class S shares for the period prior to its inception on February 28, 2005 are derived from the historical performance of Institutional Class shares of DWS Short-Term Municipal Bond Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Short-Term Municipal Bond Fund — Class A [] Barclays Capital 1-Year G.O. Bond Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.00%. This results in a net initial investment of $9,800. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital 1-Year General Obligation Bond Index is an unmanaged index including bonds with a minimum credit rating of BAA3, issued as part of a deal of at least $75 million, having an amount outstanding of at least $7 million, a maturity of one to two years, backed by the full faith and credit of an issuer with taxing power, and issued after December 31, 1990. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/11 $ 10/31/10 $ Distribution Information: Twelve Months as of 10/31/11: Income Dividends $ October Income Dividend $ SEC 30-day Yield as of 10/31/11++ % Tax Equivalent Yield as of 10/31/11++ % Current Annualized Distribution Rate as of 10/31/11++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yields would have been 0.44%, 0.59% and 0.72% for Class A, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rates would have been 1.44%, 0.46%, 0.50%, 1.60% and 1.73%, for Class A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Municipal Short Funds Category as of 10/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 99 of 54 3-Year 80 of 51 5-Year of 83 Class B 1-Year of 87 3-Year of 67 5-Year of 95 Class C 1-Year of 87 3-Year of 64 5-Year of 95 Class S 1-Year 87 of 48 3-Year 70 of 45 5-Year of 72 Institutional Class 1-Year 79 of 43 3-Year 61 of 39 5-Year 99 of 69 10-Year 43 of 86 49 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads) and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2011 to October 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2011 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/11 $ Ending Account Value 10/31/11 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Short-Term Municipal Bond Fund .75% 1.50% 1.50% .60% .50% For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 10/31/11 10/31/10 Revenue Bonds 61% 55% General Obligation Bonds 21% 23% ETM/Prerefunded Bonds 9% 9% Lease Obligations 7% 9% Open End Investment Companies 2% 4% 100% 100% Quality 10/31/11 10/31/10 AAA 19% 22% AA 51% 51% A 25% 19% BBB 4% 7% Not Rated 1% 1% 100% 100% Interest Rate Sensitivity 10/31/11 10/31/10 Effective Maturity 2.3 years 2.4 years Effective Duration 2.0 years 2.2 years Top Five State Allocations 10/31/11 10/31/10 Texas 14% 10% Florida 8% 9% New York 7% 3% Ohio 6% 7% California 6% 6% Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, interest rate sensitivity and state allocations are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 14. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 98.1% Alabama 1.4% Jefferson County, AL, Sewer Revenue, Capital Improvement Warrants, Prerefunded 8/1/2012 @ 100, 5.0%, 2/1/2041, INS: FGIC Alaska 0.4% Alaska, State Housing Finance Corp., Home Mortgage, Series A, AMT, 5.0%, 6/1/2036, INS: NATL Arizona 2.1% Arizona, Health Facilities Authority Revenue, Banner Health: Series A, 5.0%, 1/1/2019 Series D, 5.5%, 1/1/2019 Arizona, State Department of Administration, Certificates of Participation, Series A, 5.0%, 10/1/2012, INS: AGMC Maricopa County, AZ, Industrial Development Authority, Single Family Mortgage Revenue, Series 2B, AMT, 5.55%, 3/1/2028 Scottsdale, AZ, Municipal Property Corp., Excise Tax Revenue, 5.0%, 7/1/2014 Snowflake, AZ, Sales & Special Tax Revenue, 4.0%, 7/1/2013 Arkansas 0.3% Rogers, AR, Sales & Use Tax Revenue, 4.0%, 11/1/2013 (a) California 5.8% California, Health Facilities Financing Authority Revenue, Catholic Healthcare, Series C, 0.13%**, 7/1/2020, INS: NATL, LOC: JPMorgan Chase Bank California, State Department of Water Resources Power Supply Revenue: Series M, 5.0%, 5/1/2013 Series G-4, 5.0%, 5/1/2016 California, State General Obligation, 5.25%, 4/1/2022 California, State Pollution Control Financing Authority, Solid Waste Disposal Revenue, Series A, AMT, 1.45%, Mandatory Put 2/1/2012 @ 100, 8/1/2023 California, Statewide Communities Development Authority Revenue, Proposition 1A Receivables Program, 5.0%, 6/15/2013 California, Statewide Communities Development Authority, Multi-Family Housing Revenue, AMT, 4.7%, 10/15/2012, LIQ: Fannie Mae California, Statewide Communities Development Authority, Multi-Family Housing Revenue, Citrus Gardens Apartments Project, 4.25%, 7/1/2012 Carlsbad, CA, Multi-Family Housing Revenue, Series A, AMT, 3.7%, 2/1/2013, LIQ: Fannie Mae Delta Counties, CA, Home Mortgage Finance Authority, Single Family Mortgage Revenue, Pacific Mortgage-Backed Securities, Series A, AMT, 6.7%, 6/1/2024, INS: NATL Orange County, CA, Water District, Certificates of Participation, Series A, 0.11%**, 8/1/2042, LOC: Citibank NA Placer County, CA, Water Agency, Middle Fork Project, 3.75%, 7/1/2012 Port of Oakland, CA, Series O, AMT, 5.0%, 5/1/2020 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Governmental Purpose: Series C, 5.0%, 5/1/2019 Series C, 5.0%, 5/1/2020 San Joaquin County, CA, Certificates of Participation, General Hospital Project, 5.25%, 9/1/2014, INS: NATL Colorado 1.7% Aurora, CO, Industrial Development Revenue, Series A, 5.375%, 12/1/2011 Colorado, Housing Finance Authority, Single Family Program, Series B-2, AMT, 6.4%, 11/1/2024 Colorado, Single Family Housing Revenue, Housing & Finance Authority, Class III, Series B-4, AMT, 5.0%, 5/1/2032, INS: NATL Denver, CO, City & County Airport Revenue, Series D, AMT, 7.75%, 11/15/2013 Denver, CO, City & County Certificates of Participation, Wastewater/Rosyn Properties, Series B, 2.0%, 12/1/2011 Douglas County, CO, School District No. 1, Douglas & Elbert Counties, Prerefunded 12/15/2011 @ 100, 5.0%, 12/15/2012, INS: NATL El Paso County, CO, Public Housing Revenue, Series A, AMT, 4.1%, 12/20/2012 Connecticut 2.0% Connecticut, State Economic Recovery, Series A, 5.0%, 1/1/2012 Connecticut, State Special Tax Obligation Revenue, Transportation Infrastructure, Series B, 3.0%, 12/1/2011 Delaware 0.1% Delaware, State Housing Authority Revenue, Single Family Mortgage, Series D, AMT, 5.875%, 1/1/2038 District of Columbia 0.5% District of Columbia, Bond Anticipation Notes, Pilot Arthur Revenue, 4.0%, 12/1/2012 Florida 7.9% Broward County, FL, Airport Systems Revenue, Series E, AMT, 5.25%, 10/1/2012, INS: NATL Florida, Housing Finance Corp. Revenue, Homeowner Mortgage Special Program, Series A, 5.0%, 7/1/2028 Florida, Jacksonville Electric Authority Revenue, Series 23, 5.0%, 10/1/2013 Florida, State Board of Public Education, Series C, 5.0%, 6/1/2015 Florida, State Board of Public Education, Capital Outlay, Series 2008-C, 4.0%, 6/1/2012 Florida, State Department Environmental Protection Preservation Revenue, Series C, 4.0%, 7/1/2012 Hillsborough County, FL, Special Assessment Revenue, 5.0%, 3/1/2014, INS: FGIC, NATL Lee County, FL, Airport Revenue: Series A, AMT, 5.0%, 10/1/2012, INS: AGMC Series A, AMT, 5.5%, 10/1/2023 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series B, 2.0%, 7/1/2012, INS: AGC Orange County, FL, Sales Tax Revenue, Series A, 5.125%, 1/1/2018, INS: FGIC, NATL Palm Beach County, FL, Community Foundation, Palm Beach Project Revenue, 0.15%**, 3/1/2034, LOC: Northern Trust Co. South Miami, FL, Health Facilities Authority, Hospital Revenue, Baptist Health South Florida Group, 5.0%, 8/15/2021 Tampa, FL, Solid Waste Systems Revenue, AMT, 5.0%, 10/1/2019, INS: AGMC Georgia 4.7% Atlanta, GA, Airport Revenue, Series B, AMT, 5.0%, 1/1/2022 Cobb County, GA, Housing Authority, Multi-Family Housing Revenue, Oakley Run Apartments Project, 4.75%, Mandatory Put 3/1/2012 @ 100, 3/1/2032, LIQ: Fannie Mae Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare: Series A, 5.0%, 2/15/2018 Series A, 5.0%, 2/15/2019 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue, Series A, 0.14%**, 8/1/2040, SPA: Royal Bank of Canada Georgia, Municipal Electric Authority, Series A, 5.0%, 1/1/2021 Georgia, Municipal Electric Authority Power Revenue, Series 2005-Y, 6.4%, 1/1/2013, INS: AMBAC Georgia, State General Obligation: Series G, 4.0%, 11/1/2011 Series A, 4.0%, 7/1/2013 Muscogee County, GA, School District, 3.0%, 12/1/2011 Hawaii 1.4% Hawaii, State Airport Systems Revenue, AMT: 4.0%, 7/1/2013 Series B, 5.0%, 7/1/2012 Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2012 Hawaii, State Housing Finance & Development Corp., Single Family Mortgage Revenue, Series A, AMT, 5.2%, 7/1/2012 Idaho 0.2% Idaho, Housing Agency, Single Family Mortgage: Series H-2, AMT, 5.1%, 7/1/2020 Class III, AMT, 5.1%, 7/1/2023 Class III, AMT, 5.15%, 7/1/2023 Class III, AMT, 5.4%, 7/1/2021 Series G-2, AMT, 5.75%, 1/1/2014 Series H-2, AMT, 5.85%, 1/1/2014 Class III, AMT, 5.95%, 7/1/2019 Series E, AMT, 5.95%, 7/1/2020 Illinois 4.4% Chicago, IL, Board of Education, Series A, 5.25%, 12/1/2018, INS: NATL Chicago, IL, O'Hare International Airport Revenue: Series A, 5.0%, 1/1/2015, INS: AGMC Series D, AMT, 5.25%, 1/1/2019 Chicago, IL, Public Building Commission Revenue, Chicago Transit Authority, ETM, 5.0%, 3/1/2012, INS: AMBAC Illinois, Finance Authority Revenue, University of Chicago, Series B, 5.0%, 7/1/2017 Illinois, Health Facilities Authority Revenue, 5.25%, 11/15/2013, INS: NATL Illinois, Railsplitter Tobacco Settlement Authority, 4.0%, 6/1/2013 Lake County, IL, Forest Preserve District, Series A, 0.713%*, 12/15/2020 McLean & Woodford Counties, IL, Community Unit School District No. 5, Prerefunded 12/1/2011 @ 100, 6.375%, 12/1/2016, INS: AGMC Indiana 2.6% Indiana, Finance Authority Health Systems Revenue, Sisters of St. Francis Health, Series C, 5.0%, 11/1/2014 Indiana, Finance Authority, Water Utility Revenue, Citizens Energy, 3.0%, 10/1/2014 Indiana, Health Facilities Funding Authority, Series A, ETM, 5.75%, 9/1/2015 Indiana, Health Facility Financing Authority Revenue, Ascension Health, Series A-1, 5.0%, Mandatory Put 5/1/2013 @ 100, 11/1/2027 Indiana, State Finance Authority, Economic Development Revenue, Republic Services, Inc. Project, Series A, AMT, 1.05%, Mandatory Put 12/1/2011 @ 100, 5/1/2034 Indiana, State Transportation Finance Authority, Highway Revenue, Series A, Prerefunded 6/1/2013 @ 100, 5.25%, 6/1/2016, INS: AGMC Tipton, IN, School District General Obligation, School Building Corp., 5.55%, 7/15/2012, INS: AGMC Kansas 0.6% Kansas, State Department of Transportation Highway Revenue, Series C-3, 0.09%**, 9/1/2023, SPA: JPMorgan Chase Bank Wichita, KS, Hospital Revenue, Facilities Improvement, Series III A, 3.0%, 11/15/2011 Kentucky 0.2% Kentucky, Housing Corp. Revenue, Series G, AMT, 5.0%, 7/1/2030 Louisiana 0.6% Louisiana, Local Government Environmental Facilities & Community Development Authority, LCTCS Facilities Corp. Project, Series A, 4.0%, 10/1/2012 Louisiana, Regional Transit Authority, Sales Tax Revenue, 3.0%, 12/1/2012, INS: AGMC Louisiana, State Offshore Terminal Authority, Deepwater Port Revenue, Loop LLC Project, Series B-1, 1.875%, Mandatory Put 10/1/2013 @ 100, 10/1/2040 Maine 0.1% Maine, State Housing Authority Mortgage Purchase, Series D-2, AMT, 5.0%, 11/15/2027 Maryland 2.3% Maryland, State & Local Facilities Loan, Capital Improvement, Series A, 5.0%, 3/1/2012 Maryland, State Community Development Administration, Department of Housing & Community Development, Series E, AMT, 5.5%, 3/1/2032 Maryland, State Department of Transportation & Conservation, 5.0%, 2/15/2018 Maryland, University of Maryland, Systems Auxiliary Facility & Tuition Revenue, Series A, 5.0%, 4/1/2012 Prince Georges County, MD, Housing Authority, Single Family Mortgage Revenue: Series A, AMT, 3.9%, 8/20/2012 Series A, AMT, 5.6%, 12/1/2034 Series A, AMT, 7.0%, 8/1/2033 Massachusetts 2.7% Massachusetts, State Development Finance Agency Revenue, Northfield Mount Hermon School, 0.15%**, 10/1/2042, LOC: JPMorgan Chase Bank Massachusetts, State General Obligation, Series A, 0.1%**, 9/1/2016, SPA: JPMorgan Chase Bank Massachusetts, State Water Resources Authority Revenue, Series C-1, 0.16%**, 11/1/2026, SPA: Bank of America NA Michigan 2.1% Detroit, MI, Sewer Disposal Revenue, Series D, 0.849%*, 7/1/2032, INS: AGMC Detroit, MI, Water Supply System, ETM, 6.25%, 7/1/2012, INS: FGIC Michigan, Finance Authority, Trinity Health Corp., Series A, 3.0%, 12/1/2012 Michigan, State Hospital Finance Authority Revenue, Ascension Health Senior Credit Group, Series B, 5.0%, 11/15/2020 Michigan, Strategic Fund, Limited Obligation Revenue, United Jewish Project, 5.75%, 1/1/2012, LOC: Bank One NA Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport, Series A, AMT, 3.0%, 12/1/2012 Minnesota 0.5% Coon Rapids, MN, Multi-Family Housing Revenue, Brown Meadow Manor, Series A, AMT, 3.875%, 7/1/2014 Minneapolis & St. Paul, MN, Metropolitan Airports Commission, Airport Revenue, Series B, AMT, 5.0%, 1/1/2012 Minnesota, Single Family Housing Revenue, Housing Finance Agency, 5.2%, 1/1/2017 Mississippi 0.9% Mississippi, Development Bank Special Obligation, Department of Corrections, Series D, 5.0%, 8/1/2021 Mississippi, Development Bank Special Obligation, DeSoto County Highway, Series A, 3.0%, 1/1/2012 Missouri 1.4% Missouri, State Highways & Transit Commission, State Road Revenue, Series A, Prerefunded 2/1/2012 @ 100, 5.0%, 2/1/2014 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Homeownership Loan Program: Series D, 4.8%, 3/1/2040 Series C, AMT, 5.6%, 9/1/2035 Missouri, State Housing Development Commission, Single Family Mortgage Revenue, Special Homeownership Loan Program Market Bonds, Series E-1, 5.0%, 11/1/2027 Nevada 2.0% Clark County, NV, Airport Systems Revenue, Series E-2, 5.0%, 7/1/2012 Clark County, NV, School District General Obligation, 5.5%, 6/15/2013, INS: AGMC Las Vegas Valley, NV, Water District Improvement, Series A, Prerefunded 12/01/2012 @ 100, 5.25%, 6/1/2017, INS: FGIC, NATL Nevada, Housing Division, Single Family Mortgage, Series A, AMT, 5.15%, 10/1/2014 New Jersey 1.4% Livingston, NJ, School District Revenue, Board of Education, 144A, 3.8%, 8/1/2014 New Jersey, Economic Development Authority Revenue, School Facilities Construction: Series W, ETM, 5.0%, 3/1/2012 Series J-4, 5.0%, Mandatory Put 9/1/2014 @ 100, 9/1/2029, INS: AGMC New Mexico 1.5% Farmington, NM, Pollution Control Revenue, Arizona Public Service Co., Series C, AMT, 2.875%, Mandatory Put 10/10/2013 @ 100, 9/1/2024 New Mexico, Mortgage Finance Authority, Second Mortgage Program, 144A, AMT, 6.5%, 1/1/2018 New Mexico, Mortgage Finance Authority, Single Family Mortgage, "I", Series D, 5.35%, 9/1/2040 University of New Mexico, Systems Improvement Revenues, 0.16%**, 6/1/2026, SPA: JPMorgan Chase Bank New York 6.5% New York, State Dormitory Authority Revenues, Non State Supported Debt, University of Rochester, Series A-1, 0.17%**, 7/1/2027, LOC: Bank of America NA New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine, Series A, 5.0%, 7/1/2012 New York, State Local Government Assistance Corp., Series 8V, 0.11%**, 4/1/2019, SPA: JPMorgan Chase Bank New York, State Tollway Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2012 New York, Tobacco Settlement Financing Corp., Series B, 4.0%, 6/1/2013 New York City, NY, Municipal Water Finance Authority, Series F-2, 0.11%**, 6/15/2033, SPA: JPMorgan Chase Bank New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-1, 0.1%**, 6/15/2024, SPA: JPMorgan Chase Bank New York City, NY, Transitional Finance Authority, Future Tax Secured, Series A, Prerefunded 8/1/2013 @ 100, 5.0%, 8/1/2018 New York, NY, General Obligation, Series H-2, 0.18%**, 8/1/2014, INS: NATL, SPA: Wachovia Bank NA New York, NY, Higher Education Revenue, Dormitory Authority, Series A, 5.25%, 5/15/2013 North Carolina 2.3% Mecklenburg County, NC, Public Facilities Corp., Limited Obligation Bond, Annual Appropriation, 5.0%, 3/1/2015 North Carolina, East Carolina University Revenue, Series A, 4.0%, 10/1/2012 North Carolina, Eastern Municipal Power Agency, Power Systems Revenue, Series B, 5.0%, 1/1/2017 North Carolina, Housing Finance Agency, Home Ownership, Series 22-A, AMT, 5.5%, 7/1/2036 North Carolina, Municipal Power Agency, Number 1 Catawba Electric Revenue, Series A, 5.25%, 1/1/2013 North Carolina, State Grant Anticipation Revenue, Department of State Treasurer, 5.0%, 3/1/2012 North Dakota 0.2% Fargo, ND, Sanford Health Systems Revenue, 4.0%, 11/1/2011 Ohio 6.3% Allen Country, OH, Hospital Facilities Revenue, Catholic Healthcare Partners, Series D, 0.13%**, 6/1/2034, LOC: JPMorgan Chase Bank Mason, OH, Health Care Facilities, MCV Health Care Facilities Project, 5.25%, 2/20/2020 Montgomery County, OH, Catholic Health Revenue, Series C-2, 4.1%, Mandatory Put 11/10/2011 @ 100, 10/1/2041 Ohio, State Building Facilities Authority, Administration Building Fund Project, Series B, 5.0%, 10/1/2013 Ohio, State Common Schools, Series C, 4.0%, 9/15/2017 Ohio, State Higher Education, Series A, 5.0%, 8/1/2021 Ohio, State Higher Educational Facility Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2019 Ohio, State Highway Capital Improvement, Series P, 5.0%, 5/1/2013 Ohio, State Housing Finance Agency, Residential Mortgage Revenue, Mortgage-Backed Securities Program, Series E, 5.0%, 9/1/2039 Ohio, State Water Development Authority Revenue, Fresh Water Development: 5.375%, 12/1/2016 Prerefunded 6/1/2012 @ 100, 5.375%, 12/1/2016 Ohio, State Water Development Authority, Solid Waste Revenue, Waste Management, Inc. Project, 1.75%, 6/1/2013 Oregon 0.9% Oregon, State Department of Administrative Services, Certificates of Participation, Series A, 5.0%, 5/1/2012 Oregon, State Housing & Community Services Department, Mortgage Revenue, Single Family Mortgage Program, Series B, AMT, 5.0%, 7/1/2030 Pennsylvania 3.9% Langhorne, PA, Hospital Revenue, Franciscan Health, St. Mary's Hospital Authority, Series A, 7.0%, 6/15/2015, INS: NATL Pennsylvania, Housing Finance Agency, Single Family Mortgage, Series 90A, AMT, 5.0%, 10/1/2035 Pennsylvania, State General Obligation: Series A, 5.0%, 2/15/2012 5.0%, 7/1/2013 Pennsylvania, State Industrial Development Authority Revenue, Economic Development, 5.5%, 7/1/2018, INS: AMBAC Philadelphia, PA, Airport Revenue, Series C, AMT, 4.0%, 6/15/2012 Philadelphia, PA, Industrial Development Revenue, Authority for Individual Development Senior Living Revenue: Series A, 4.7%, 7/1/2013 Series C, 4.7%, 7/1/2013 Series E, 4.7%, 7/1/2013 Philadelphia, PA, Multi-Family Housing Revenue, Series B, AMT, 4.5%, 10/1/2013 Pittsburgh, PA, Industrial Development Revenue, Urban Redevelopment Authority, Series A, 144A, 6.0%, 12/1/2011, LOC: PNC Bank NA Puerto Rico 1.3% Commonwealth of Puerto Rico, Public Improvement: Series A, 5.25%, 7/1/2012, INS: FGIC Series A, 5.5%, 7/1/2012, INS: FGIC Puerto Rico, Electric Power Authority Revenue, Series WW, 5.5%, 7/1/2021 South Carolina 0.8% Beaufort-Jasper, SC, Water & Sewer Authority, Waterworks & Sewer Systems Revenue, Series B, 4.0%, 3/1/2012 South Carolina, Jobs-Economic Development Authority, Hospital Improvement Revenue, Palmetto Health Alliance, 5.0%, 8/1/2015 South Carolina, State Public Service Authority Revenue: Series D, Prerefunded 1/1/2013 @ 100, 5.25%, 1/1/2014, INS: AGMC Series D, 5.25%, 1/1/2014, INS: AGMC South Dakota 0.1% South Dakota, Hospital & Healthcare Revenue, 5.4%, 8/1/2013, INS: AMBAC Tennessee 1.0% Jackson, TN, Hospital Revenue, Jackson-Madison County Project, 5.25%, 4/1/2014 Nashville, TN, Metropolitan Nashville Airport Authority Revenue, Series B, 4.0%, 7/1/2013, INS: AGMC Rutherford County, TN, Capital Outlay Notes, 4.0%, 4/1/2012 Tennessee, Housing Development Agency, Homeownership Program, Series 2006-3, AMT, 5.75%, 7/1/2037 Texas 13.4% Allen, TX, Independent School District, 5.0%, 2/15/2024 Dallas, TX, General Obligation, Series A, 5.0%, 2/15/2012 Dallas, TX, Waterworks & Sewer Systems Revenue: 5.0%, 10/1/2020 5.0%, 10/1/2021 Fort Worth, TX, General Obligation, 5.0%, 3/1/2016 Houston, TX, Airport Systems Revenue: Series A, AMT, 5.0%, 7/1/2013 Series A, 5.0%, 7/1/2016 Lubbock, TX, Electric Light & Power Systems Revenue, 4.0%, 4/15/2012 North Texas, Tollway Authority Revenue: Series E-2, 5.25%, Mandatory Put 1/1/2012 @ 100, 1/1/2038 Series L-2, 6.0%, Mandatory Put 1/1/2013 @ 100, 1/1/2038 San Antonio, TX, Electric & Gas Revenue, Series A, 5.5%, 2/1/2013 Spring Branch, TX, Independent School District, 5.0%, 2/1/2012 Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Baylor Health Care System Project, Series E, 0.12%**, 11/15/2050, LOC: Wells Fargo Bank NA Tarrant County, TX, Cultural Education Facilities Finance Corp., Hospital Revenue, Scott & White Healthcare, 5.25%, 8/15/2021 Texas, Dallas-Fort Worth International Airport Revenue: Series A, 5.0%, 11/1/2016 Series D, 5.0%, 11/1/2022 Series D, 5.0%, 11/1/2023, INS: NATL Texas, Lower Colorado River Authority Revenue, Series A, 5.0%, 5/15/2016 Texas, Midtown Redevelopment Authority, Tax Increment Contract Revenue, 4.0%, 1/1/2014 Texas, Multi-Family Housing Revenue, Wintergreen Project, AMT, 4.85%, 9/20/2012 Texas, Municipal Gas Acquisition & Supply Corp. II, Gas Supply Revenue, 0.933%*, 9/15/2017 Texas, State General Obligation, College Student Loan, Series B, AMT, 5.0%, 8/1/2013 Texas, State Public Finance Authority Revenue, Unemployment Compensation: Series A, 5.0%, 7/1/2012 Series A, 5.0%, 1/1/2013 Texas, Trinity River Authority, Regional Wastewater Systems Revenue: 5.0%, 8/1/2013 5.0%, 8/1/2014 West Harris County, TX, Regional Water Authority, Water Systems Revenue: 5.0%, 12/15/2015 5.0%, 12/15/2017 Utah 1.7% Intermountain Power Agency, UT, Power Supply Revenue, Series A, ETM, 6.15%, 7/1/2014, INS: NATL Salt Lake County, UT, General Obligation, 4.25%, 6/15/2013 Utah, Housing Finance Agency, Single Family Mortgage: Series A-2, Class II, AMT, 5.4%, 7/1/2016 Series C, Class III, AMT, 6.25%, 7/1/2014 Utah, Single Family Housing Revenue, Series D-2, AMT, 5.0%, 7/1/2018 Utah, Single Family Housing Revenue, Mortgage Revenue, Series G, AMT, 4.875%, 1/1/2019 Utah, Single Family Housing Revenue, Single Family Mortgage, AMT, 3.875%, 7/1/2014 Utah, State General Obligation, Series A, 4.0%, 7/1/2013 Vermont 0.0% Vermont, Housing Finance Agency, Single Family, Series 23, AMT, 5.0%, 5/1/2034, INS: AGMC Virginia 2.8% Hampton, VA, Public Improvement, Series A, 4.0%, 1/15/2012 King George County, VA, Industrial Development Authority, Solid Waste Disposal Facility Revenue, Waste Management, Inc., Series A, AMT, 3.5%, Mandatory Put 5/1/2013 @ 100, 6/1/2023, GTY: Waste Management, Inc. Norfolk, VA, Capital Improvement, Series A, 5.0%, 3/1/2012 Virginia, State Resource Authority Infrastructure Revenue, Pooled Financing Program: Series B, ETM, 5.0%, 11/1/2016 Series B, 5.0%, 11/1/2016 Virginia, Upper Occoquan Sewer Authority, Regional Sewer Revenue, 5.0%, 7/1/2017, INS: AGMC Virginia, Water & Sewer Systems Revenue, Series B, 8.7%, 11/1/2011 Washington 4.3% King County, WA, Limited Tax, Series D, 4.0%, 12/1/2011 King County, WA, School District No. 410, Snoqualmie Valley: Series A, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Series A, 5.0%, 12/1/2015, INS: AGMC Pierce County, WA, Peninsula School District No. 401, Prerefunded 12/1/2013 @ 100, 5.0%, 12/1/2015, INS: AGMC Port Seattle, WA, Passenger Facility Charge Revenue, Series B, AMT, 5.0%, 12/1/2012 Seattle, WA, Port Revenue, Series B, AMT, 5.625%, 4/1/2016, INS: FGIC, NATL Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.75%, 7/1/2018, INS: NATL Washington, Energy Northwest Electric Revenue, Project 1, Series A, 5.0%, 7/1/2013 (a) Washington, Energy Northwest Electric Revenue, Project No. 3, Series A, 5.5%, 7/1/2013 Wisconsin 0.8% Milwaukee County, WI, Airport Revenue, Series B, AMT, 5.0%, 12/1/2012 Wisconsin, Housing & Economic Development Authority, Home Ownership Revenue, Series D, AMT, 4.875%, 3/1/2036 Wisconsin, State Clean Water Revenue, Series 2, 5.0%, 6/1/2019 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series B, 4.75%, Mandatory Put 8/15/2014 @ 100, 8/15/2025 Total Municipal Bonds and Notes (Cost $577,814,113) Shares Value ($) Open-End Investment Companies 1.7% BlackRock MuniCash, 0.055%*** BlackRock MuniFund, 0.025%*** Total Open-End Investment Companies (Cost $10,341,612) % of Net Assets Value ($) Total Investment Portfolio (Cost $588,155,725)+ Other Assets and Liabilities, Net Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of October 31, 2011. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of October 31, 2011. *** Current yield; not a coupon rate. +The cost for federal income tax purposes was $588,155,725. At October 31, 2011, net unrealized appreciation for all securities based on tax cost was $10,853,379. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $12,906,076 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,052,697. (a) When-issued security. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Bonds and Notes (b) $
